Citation Nr: 1021095	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-13 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, to include as secondary to service-connected 
right knee disability, and, if so, whether the reopened claim 
may be granted.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1955 to June 1967 and from February to March 1991, 
with additional periods of active duty for training in the 
Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated July 2003, August 2006, 
and August 2007 from the Department of Veterans Affairs (VA) 
Regional Office (RO) above.  

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

The issue of whether clear and unmistakable error was 
committed in an April 1998 rating decision has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See May 2006 VA Form 21-4138.  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied 
entitlement to service connection for back pain, claimed as 
chronic back pain with radiculopathy, right lower extremity.  
The Veteran did not appeal that decision, and it became 
final.

2.  Evidence received since the final April 1993 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of service connection for a back 
disability, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.  

3.  On the merits of the reopened claim, the preponderance of 
the evidence supports a finding that the Veteran's current 
back disability is related to altered gait caused by his 
service-connected right knee and left ankle disabilities.  

4.  The competent and probative evidence of record 
preponderates in support of a finding that hypertension was 
incurred during active military service.  

5.  The competent and probative evidence of record 
preponderates in support of a finding that the Veteran's 
service-connected right knee and left ankle disabilities are 
of such severity as to preclude him from securing or 
following a substantially gainful occupation consistent with 
his education and occupational experience, without regard to 
non-service-connected disabilities.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disability has 
been received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A back disability was incurred as a result of service-
connected right knee and left ankle disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).  

4.  Hypertension was incurred during active military service.  
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

5.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for back pain (claimed as 
chronic back pain with radiculopathy, right lower extremity) 
was denied in a rating decision dated April 1998.  At that 
time, the RO considered the Veteran's service treatment 
records, including treatment records from his National Guard 
service, post-service treatment records, and a March 1998 VA 
examination report.  The RO determined that there was no 
evidence that the Veteran's back condition was incurred or 
aggravated by military service or related to his service-
connected right knee disability and denied the Veteran's 
claim.  The Veteran was advised of the RO's decision in April 
1998 but he did not appeal the RO's determination.  
Therefore, the April 1998 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Since the April 1998 rating decision, the Veteran has 
submitted medical opinion evidence that suggests that his 
current back condition is related to his service-connected 
right knee and left ankle disabilities.  See March 1998 VA 
outpatient treatment record; April 2003 medical opinion from 
Dr. C.M.; medical opinions from Dr. C.R. dated June 2006 and 
February 2009.  At the time of the last final decision, there 
was no medical evidence showing that the Veteran's current 
back condition was related to his military service, to 
include a service-connected disability, and in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, the Board presumes the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for a back disability may 
be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis and hypertension, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Back Disability

The evidence does not show, nor does the Veteran allege, that 
his current back disability was incurred during active 
military service.  Instead, the Veteran has asserted that 
service connection is warranted for a back disability because 
he believes his back disability is related to the twisting 
injury he incurred to his right knee during service.  The 
Veteran has asserted that his back pain developed following 
the in-service injury and was further aggravated by an 
incident in 1999 when his right knee locked and caused him to 
fall.  

As noted, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  However, service connection is 
also warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

While the service treatment records do not contain any 
indication that the Veteran incurred a back disability during 
service, the evidentiary record contains several medical 
opinions which suggest that the Veteran's current back 
disability is related to his service-connected right knee and 
left ankle disabilities, particularly the uneven or altered 
gait caused thereby.  

Review of the evidence reveals that the Veteran has sought 
treatment for back pain since approximately 1994.  See 
treatment records dated from 1994 to 2009.  In January 1998, 
the Veteran presented to VA for treatment of low back pain 
that was radiating to his bilateral knees.  The examining 
physician noted the Veteran also had bilateral knee pain, 
with significant limitation of motion in his right knee.  
Further examination of the Veteran's back revealed tenderness 
over the lumbar spine but an MRI of the back was normal.  See 
VA outpatient treatment records dated from January to March 
1998.  

After examination of the Veteran, the examiner determined 
that the Veteran's back and leg pain was secondary to 
abnormal gait, which was secondary to his knee problems.  See 
March 1998 VA outpatient treatment record.  

Review of the evidence reveals that the Veteran sustained 
another injury in February 1999 wherein his right leg gave 
out, causing him to fall and injure his left ankle.  See 
treatment records dated from February to April 1999.  In 
October 2003, the Veteran sought treatment for his left foot 
and ankle condition, and the evidence shows that the Veteran 
experienced impaired gait and a severely pronated ankle 
joint.  The Veteran's medical history of back pain was also 
noted.  See treatment records from Dr. C.M. dated October 
2002 to January 2003.  In April 2003, Dr. C.M. stated that it 
is certainly likely that the Veteran's current left ankle and 
low back pain can be connected to the fall and injury in 1999 
when his right knee locked.  

The evidence shows the Veteran continued to seek treatment 
for his low back pain, and, in June 2006, one of the 
Veteran's treating physicians, Dr. C.R., stated that it is 
reasonable to assume that the Veteran's low back problems are 
related to his altered gait and injuries sustained to his 
right knee or left ankle, noting that people with knee and 
ankle problems often develop back problems.  See treatment 
records dated from April to June 2006.  

Likewise, in February 2009, Dr. C.R. opined that it is most 
likely that the Veteran's knee conditions could aggravate his 
back condition, noting that, in this case, the back condition 
is due to uneven gait.  

Based on the foregoing, the Board finds the preponderance of 
the evidence shows the Veteran's current back disability is 
related to his altered gait caused by service-connected right 
knee and left ankle disabilities.  Indeed, the evidentiary 
record contains various pieces of competent medical evidence 
which relate the Veteran's current back disability to his 
service-connected disabilities and are considered the most 
competent and probative evidence of record.  In making this 
determination, the Board notes that the VA physician who 
conducted the March 1998 VA examination opined that it is not 
very likely that the Veteran's back problems is related to 
his right knee injury; however, the Board notes that the 
March 1998 VA examiner also stated that there remains a 
remote possibility of a casual connection.  In this regard, 
the Board notes that the preponderance of the other medical 
evidence of record, combined with the Veteran's credible 
testimony that his back problems developed after the in-
service right knee injury and was further aggravated by the 
post-service injury to his left ankle, preponderates in 
support of a finding that the Veteran's current back 
disability is related to his service-connected right knee and 
left ankle disabilities.  

In summary, and for the reasons and bases set forth above, 
the Board finds that service connection for a back disability 
is warranted, as secondary to altered gait caused by the 
Veteran's service-connected right knee and left ankle 
disabiities.  In making this determination, all reasonable 
doubt has been resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Hypertension

The Veteran has asserted that service connection is warranted 
for hypertension because he was diagnosed with hypertension 
during active military service and has continued to have 
problems with his blood pressure since that time.  

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  
38 U.S.C.A. § 4.104, Diagnostic Code 7101 (2009).  

The evidentiary record contains service treatment records, 
including treatment records from the Veteran's service in the 
National Guard, dated from 1963 to 1991.  The first time the 
Veteran is shown to have hypertension is in March 1969, which 
is not during a period of active duty service.  Nevertheless, 
the evidence shows that the Veteran continued to manifest 
elevated blood pressure readings thereafter.  In March 1991, 
the Veteran sought treatment for a right knee injury and his 
blood pressure was noted as 128/90.  At his March 1991 
separation examination, conducted approximately 12 days 
later, the Veteran's blood pressure was still elevated at 
142/89.  

The evidence shows that the Veteran continued to experience 
hypertension and elevated blood pressure readings after he 
was discharged from service.  See treatment records dated 
from 1992 to 2007.  The Veteran was diagnosed with essential 
hypertension in September 1999.  

In support of his claim, the Veteran relies upon two medical 
opinions of record which purport to establish that the 
Veteran's current hypertension is related to his military 
service.  In March 2004, K.G., P.A., stated that he first 
evaluated the Veteran approximately seven years prior and 
records contained evidence of elevated diastolic blood 
pressure readings, indicative of progressive cardiovascular 
disease.  K.G. also stated that the Veteran's medical records 
from 1991 substantiate the current findings and validate that 
the point of origin of this condition was on or before 1991.  
While K.G. did not specify the medical records to which he 
was referring in his opinion, the Board finds that the 
medical opinion from K.G. is competent and credible medical 
evidence, as there is medical evidence of hypertension in 
March 1991, as noted above.  

In addition to the foregoing, the physician who conducted the 
May 2004 VA Hypertension examination opined that it is more 
likely than not that the Veteran's hypertension was diagnosed 
while he was in service, noting that the Veteran had elevated 
blood pressure readings in 1986 and 1990.  In evaluating this 
claim, the Board notes that, while the record contains 
numerous blood pressure readings taken from 1963 to 1991, the 
most probative blood pressure readings are those taken during 
the Veteran's two periods of active duty service and the year 
thereafter.  In this regard, the Board notes that the 
elevated blood pressure readings conducted in 1986 and 1990, 
which were specifically cited by the May 2004 VA examiner, 
are not significant because they were not taken during 
periods of active duty service.  Nevertheless, while the 
reasoning of the May 2004 VA opinion is flawed, the Board 
finds that the May 2004 medical opinion is probative because 
the rationale of the opinion remains valid.  Indeed, as 
noted, the evidence shows that the Veteran had elevated blood 
pressure readings in March 1991, while on active duty.  The 
Board notes that, while the VA examiner did not specifically 
state that his opinion was based upon the elevated blood 
pressure readings in March 1991, the examination report 
reflects that he was aware of all relevant facts in this 
case, including the evidence of hypertension during service, 
as it appears that he reviewed the entire claims file.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  
Therefore, the Board finds the May 2004 VA opinion is 
competent and credible as to whether the Veteran's current 
hypertension is related to his active military service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of service connection for 
hypertension.  As noted, the evidence shows that the Veteran 
manifested elevated blood pressure readings in March 1991 
sufficient to be diagnosed as hypertension and there are two 
medical opinions of record which establish that the Veteran's 
current hypertension was first manifested during active 
military service.  In evaluating this claim, the Board finds 
probative that there is no medical opinion of record that 
suggests that the Veteran's current hypertension was not 
incurred during military service.  

In summary, and based on the foregoing, the Board finds that 
the preponderance of the evidence shows that service 
connection for hypertension is warranted.  All reasonable 
doubt has been resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

TDIU

The Veteran is seeking entitlement to a total disability 
rating due to unemployability caused by his service-connected 
disabilities.  Specifically, the Veteran has asserted that 
his service-connected skeletal conditions prevent him from 
securing or following a substantial gainful occupation.  He 
has asserted that he cannot stand, walk, or sit for an 
extended period of time and that he is unable to engage in 
any physical activity or sedentary labor.  See July 2008 
statement.  This claim arose from a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability, filed with the RO in March 2007.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation but reasons of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration of all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educations and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran is service-connected for right knee postoperative 
meniscectomy with limited range of motion, rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5299-5257; left foot sinus tarsi syndrome with Morton's 
neuroma and plantar fasciitis, rated as 20 percent disabling 
under DC 5299-5284; bilateral hearing loss, rated as 
noncompensable from March 1991 and 10 percent disabling from 
March 2002 under DC 6100; and tinnitus, rated as 10 percent 
disabling under DC 6260.  As of April 2002, his combined 
disability rating is 60 percent.  See 38 C.F.R. § 4.25.  

Because the Veteran does not have one service-connected 
disability rated as at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent, 
with one disability rated at 40 percent, the initial criteria 
for schedular consideration for the grant of TDIU under 
38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board 
notes that entitlement to service connection for a back 
disability and hypertension was granted herein, which will 
likely increase the Veteran's combined disability rating.  

Regardless, the Board notes that the evidentiary record 
contains competent evidence that the Veteran is unable to 
obtain or maintain substantial gainful employment as a result 
of his service-connected disabilities.  In April 2008, the 
Veteran's long-time cardiologist, Dr. J.I., stated that the 
Veteran is currently totally and permanently disabled on 
account of multiple injuries sustained to the lower 
extremities during service, as well as his hypertension and 
severe chronic obstructive pulmonary disease.  

Likewise, in September 2008, one of the Veteran's treating 
physicians, Dr. D.P. stated that the Veteran is totally and 
permanently disabled, noting that he is suffering from 
chronic right knee pain and wears braces on his right knee 
and left foot.  Similarly, in September 2009, the Veteran's 
podiatrist, Dr. C.M. noted the Veteran's medical history as 
it pertains to his left ankle disability and stated that the 
Veteran is unable to maintain gainful employment due to his 
service-connected disability.  

In summary, the Veteran has submitted lay and medical 
evidence that shows that the service-connected disabilities 
involving his lower extremities prevent him from working.  
Based on this evidence and without finding error in the RO's 
previous action, the Board will exercise its discretion and 
find that the preponderance of the evidence supports a 
finding that the Veteran is unable to secure or follow 
substantially gainful employment due to his service-connected 
right knee and left ankle disabilities along with the other 
disabilities the Board has recently granted service 
connection.  Therefore, entitlement to a total disability 
rating based upon individual unemployability is warranted.  
In making this determination, all reasonable doubt has been 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in May 2003, June 2006, and May 
2007 that fully addressed all required notice elements and 
were sent prior to the initial AOJ decisions in this matter.  
The letters informed the Veteran of what evidence was 
required to substantiate his claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Board 
also notes that the letters issued in June 2006 and May 2007 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has 
obtained the Veteran's service treatment records and post-
service treatment records from VA and his private health care 
providers dated from 1992 to 2009.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also afforded VA 
examinations in March 1998 and May 2004, and he was given an 
opportunity to set forth his contentions at the hearing 
before the undersigned in April 2009.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  
ORDER

Entitlement to service connection for a back disability, as 
secondary to altered gait caused by service-connected right 
knee and left ankle disabilities, reopened and granted.  

Entitlement to service connection for hypertension is 
granted.  

A total rating based upon individual unemployability due to 
the Veteran's service-connected disabilities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


